Motion Granted; Affirmed and Memorandum Opinion filed April 9, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00349-CR

                     THOMAS TRANH PHAM, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 174th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1358958

               MEMORANDUM                        OPINION
      A jury convicted appellant of aggravated assault of a family member with a
deadly weapon. On April 4, 2014, pursuant to an agreement with the State on
punishment, the trial court sentenced appellant to confinement for eight years in
the Institutional Division of the Texas Department of Criminal Justice and assessed
a $500 fine. The trial court suspended the sentence and placed appellant on
community supervision for eight years. Appellant filed a timely notice of appeal.
      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). Counsel has complied with
the Anders procedures set out in Kelly v. State, 436 S.W.3d 313, 319–20 (Tex.
Crim. App. 2014). Appellant was advised of the deadline to file any pro se
response to counsel’s brief. As of this date, more than sixty days have passed since
the deadline and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We need not address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.

                               PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.
Do Not Publish—Tex. R. App. P. 47.2(b).




                                         2